DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims  1-10, 15, 25, 30, 34-36, and 45-48 are pending 
Claims  1-10, 15, 25, 30, 34-36, and 45-48 are  under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 62/079,121 filed on 11/13/2014 and PCT Application No. PCT/US2015/060670 filed on 11/13/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15, 25, 30, 34-36, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Burch (WO 2004/058286, as disclosed in IDS) in view of Virga (Behavioral Dermatology, Clinical Techniques in Small Animal Practice, 2004, pp. 240-249), Breathnach (Canine pododermatitis and idiopathic disease, The Veterinary Journal, 2008, 176, pp. 146-157), and Love (Local and regional anesthesia techniques, Part 1: Overview and five simple techniques, Veterinary Medicine, 2009, pp. 1-7).
Burch teaches methods of relieving pain at a site on an animal by administering a capsaicinoid (see abstract).  Burch teaches administering a liquid, injectable formulation of capsaicinoid to an open wound (e.g. into the acral lick granuloma tissue) of an animal at a dose ranging from 1 µg to about 5,000 µg in a suitable injection volume of 0.1 to about 20 ml (paragraphs 0025, 0130, 0138).  Burch teaches the capsaicinoid in the form of at least 97% trans-capsaicin (paragraph 0032).  Burch teaches injecting the capsaicinoid subcutaneously and proximal to the site of the wound (paragraph 0026), which can be repeated as necessary to control the symptoms and relieve pain (paragraphs 0082, 0139), and it would be implicit to one of ordinary skill in the art to administer capsaicin subcutaneously and proximal to the wound, and administer subsequent, multiple doses distal to the first injection and thus throughout the area of the wound.  Burch teaches that capsaicin is capable of cellular degeneration of sensitive A-delta fiber and C-fiber afferents, thus relieving pain (paragraph 0004).  Burch teaches that a local anesthetic can be co-administered, such as lidocaine (paragraphs 0047, 0048), and it would be implicit to one of ordinary skill in the art to administer lidocaine in a similar manner as capsaicin, such as proximal to the granuloma, and before the administration of the capsaicin.  Burch teaches such compositions further comprising polyethylene glycol, such as PEG 300, which has a molecular weight of 300 g/mol, at a concentration of 20%, and water at 75% (see paragraph 0134). Such concentrations result in a ratio of 3.75.

Virga is drawn towards dermatologic conditions for which there is a substantive behavioral or emotional component (left column, first paragraph, pg. 240).  Virga teaches canine acral lick dermatitis (i.e. acral lick granuloma) is characterized by firm, raised, ulcerative plaques preceded by erosion of the skin secondary to chronic or intense licking. Most cases present with single unilateral lesions on the cranial carpus or metacarpus (left column, third paragraph, pg. 242).
Breathnach is drawn towards pododermatitis in dogs (see abstract).  Breathnach teaches that acral lick dermatitis leads to pododermatitis, which is characterized by painful lesions (see Table 1; left column, first paragraph, pg. 154).  It would thus be implicit to one of ordinary skill in the art to inject a composition into the acral lick granuloma tissue since Burch teaches administering a liquid, injectable formulation of capsaicinoid to an open wound of an animal (i.e. into the acral lick granuloma tissue) (paragraphs 0025, 0130, 0138).
Love is drawn towards local anesthesia techniques in veterinary practice (pg. 1, first paragraph).  Love teaches that “the total volume of local anesthetic is deposited in multiple subcutaneous injections around the area to be desensitized.” (pg. 4, third paragraph).

One of ordinary skill in the art would have been motivated to do so since Burch teaches that capsaicin can relieve pain from wounds on animals, which would include granulomas on canines as taught by Breachnach and Virga, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein after the first subcutaneous injection of capsaicinoid to tissue proximal to the lower boundary of the granuloma, any subsequent subcutaneous injection of capsaicinoid into tissue proximal to the lower boundary of the granuloma is performed at a location laterally distal to any prior injection of capsaicinoid to tissue proximal to the lower boundary of the granuloma; wherein the administering results in capsaicinoid dispersed throughout the area under the acral lick granuloma in proximity to the boundary between healthy tissue and the granuloma, it would have been obvious to one of ordinary skill in the art to perform multiple injection proximal to the lower boundary of the granuloma since Burch teaches administering multiple injections of capsaicin for pain relief, and Love teaches that anesthetics can be administered in multiple injections around the area of the wound, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitations of about 1.2 μg to about 1.8 μg of capsaicin per square millimeter of topical surface area of the acral lick granuloma and capsaicin in an amount ranging from about 0.3 mg/mL to about 0.5 mg/mL, Burch teaches administering a liquid, injectable formulation of capsaicinoid to an open wound of an animal at a dose ranging from 1 µg to about 5,000 µg in a suitable injection volume of 0.1 to about 20 ml (paragraphs 0025, 0130, 0138).  Even though the range for the concentration as taught by Burch is not the same as the claimed concentrations, Burch does teach an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentration in order to increase the efficacy of capsaicin.
The claimed invention recites 30% reduction in the number of times the canine engaged in licking, scratching, or biting.  The claimed invention also recites hair regrowth of at least 30% and reduction in CSOM score at day 28 after receiving capsaicin compared to the CSOM score observed on the day that was 7 days prior to receiving capsaicin. The claimed invention also recites that administration provides relief from itch due to the acral lick granuloma for a duration of at least 6 weeks. Regarding such limitations, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

	
	Conclusion
Claims 1-10, 15, 25, and 45-48 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629